 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDEngineering designers work in 7 of the 14 departments at Employ-er's Schenectady plant that employ unit employees. In general, theywork alongside and under the same supervision as the unit designers.Although the work they do is similar to that of the designers, in gen-eral they are allowed more freedom in which to develop new ideasand are not required to follow prescribed drafting procedures. Fur-ther, the work they do is far more varied than that of the designersand in some cases involves work other than drafting. The engineer-ing designers are paid on a scale different from that of unit employ-ees with a substantially higher maximum and fringe benefits of non-unit employees.Although the illustrators in the unit do work similar to that of thetechnical visualizer, a majority of their time is spent making concep-tual drawings and doing freehand sketching. Further, the technicalvisualizer has his own office apart from the unit illustrators, is paidon a different wage scale, and receives fringe benefits not availableto unit employees.In view of the foregoing, and upon the entire record, includingespecially the 13-year interval during which the Union did not repre-sent the engineering designers and the 9-year interval during whichthe technical visualizer was without union representation, we findthat the issues herein raise a question concerning representation notproperly to be resolved by a petition for clarification of unit. Accord-ingly, we shall dismiss the petition.[The Board dismissed the petition to amend and clarifycertification.]Follett CorporationandRetail,Wholesale and Department StoreUnion(RWDSU),AFL-CIO,Petitioner.Case 13-RC-10758.August 19,1966DECISION ON REVIEW AND CERTIFICATIONOF REPRESENTATIVEOn April 15, 1966, the Regional Director for Region 13 issued aSupplemental Decision on Objections and Direction of Second Elec-tion in the above-entitled proceeding, in which he sustained theEmployer's objections to conduct of the Petitioner affecting theelection results,' set aside the election, and directed that a second'The tally ofballots forthe election,which was heldon March 16, 1966, showed thatof approximately 118 eligiblevoters, 113 cast ballots, of which 68 were forand 39 againstthe Petitioner,5 were challenged,and 1 wasvoidThechallenges were insufficient in num-ber to affect the results.160 NLRB No. 37. FOLLETT CORPORATION507election be held. Thereafter, the Petitioner, in accordance with Sec-tion 102.67 of the National Labor Relations Board Rules and Regula-tions, filed with the National Labor Relations Board a request forreview captioned "exceptions" as to the Regional Director's Supple-mental Decision, contending that the misrepresentations containedin the leaflets involved were insubstantial and did not constitute abasis for setting aside the election, under the Board's policy setforth inHollywood Ceramics Company, Inc.,140 NLRB 221. TheEmployer filed a motion to strike and a statement in opposition to thePetitioner's request.On May 6, 1966, the Board by telegraphic order granted the requestfor review and stayed the second election pending its decision onreview. On May 31, 1966, the Employer filed a motion for reconsid-eration of the grant of review and a brief in support of the RegionalDirector's Supplemental Decision,2 and on the same date the Peti-tioner filed a brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegated its powers inconnection with this case to a three-member panel [Members Brown,Jenkins, and Zagoria].The Board has considered the entire record in this case with respectto the issues under review, including the positions of the parties,and makes the following findings :Objection 1, as found by the Regional Director, involves a leafletdistributed to employees by the Petitioner at 4:30 p.m., March 14,1966, 2 days before the election. The leaflet, entitled, "A SPECIALMESSAGE FROM FULLER BRUSH CO. EMPLOYEES .. .(Members of RWDSU)," was prepared by International representa-tives of the Petitioner in cooperation with the chief steward andanother employee of Fuller Brush Co., and it set forth a number ofbenefits allegedly included in the Petitioner's .1965 contract withFuller Brush Co. covering its employees. The leaflet stated, in perti-nent part,the minimum rate for packers in our warehouse is $2.42 per hour& 10% annual bonus. How do your rates compare with these?2In this postreview document,the Employer,inter alia,untimely sought to put intoissue an alleged misrepresentation in Petitioner's open assertion that it obtained, apartfrom wages,certain named benefits in its first contract with Fuller Brush Co In anyevent,had this issue been timely raised in the request for review,we would have con-cluded that there was no substantial misrepresentation as virtually all the benefits recitedwere in fact included in the contract which made their continuance obligatory and notpermissive under company policy. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to objection 1, the Employer asserted,inter cilia,that this state-ment was inaccurate on the basis of the following provisions of thePetitioner's contract with Fuller Brush :Article VI, Sec. 1.Allemployees in their respective job classifi-cations shall receive the rates of pay hereinafter set forth for theduration of this agreement.ClassificationRate 8/1/65Rate 5/1/66Rate 5/1/67Warehousemen--_______$2 35$2 42$2 48ArticleVI, Sec. 4.The starting rate of pay for each newemployee in the warehouse job classification shall be thirty-five(35) cents per hour less than the rate of pay set forth in Section1 herein. Subject to the conditions of Article II, Section 3, heshall progress to the rate established in Section 1 herein as fol-lows: After three (3) months of service from date of hire, fif-teen (15) cents per' hour increase, and after six (6) months ofservice from date of hire, an additional twenty (20) cents perhour increase.The Regional Director observed correctly that the rates of paynegotiated by the Petitioner for warehouse employees of other com-panies was a vital element to the eligible voters (the election was con-ducted in a unit of warehouse employees) .3 He concluded that theabove-quoted statement in the March 14 leaflet was a substantial mis-representation because the rate of $2.42 did not take effect untilMay 1, 1966, and because employees with less than 18 months' senior-itywould not be eligible for it. The Petitioner contends that the7 cents discrepancy in the stated warehouseman's hourly rate, andthe fact that employees would not receive the stated benefits untilthey served a 6-month probationary period and became entitled bytheir tenure to the annual bonus, did not constitute substantialdepartures from the truth. Petitioner notes further that every Ful-ler Brush employee was making the $2.35 hourly rate on March 14,1966, and would be receiving the new $2.42 rate within a month anda half.We find merit in the Petitioner's contention.In our opinion, as the $2.42 hourly rate was in fact to becomeeffective on May 1, 1966, and was likely to be in effect if and when thePetitioner initiated negotiations with the Employer, we do not viewthe overstatement of the rate, in the circumstances, as a substantial3 The Employer'swarehouse employees were currently receiving from $1.45 to $1.80an hour,with one employee receiving$2 20 an hour. TRAILWAYS OF NEW ENGLAND, INC.509misrepresentation.4 Furthermore, the eligible employees could rea-sonably construe the stated rate as applicable to permanent employ-ees and the annual bonus as being linked with the length of employ-ment during the year. Accordingly, objection 1 is hereby overruled.Objection 2 relates to alleged misrepresentations in another leafletdistributed by the Petitioner at 4:30 p.m., March 15, the day beforethe election. This leaflet listed benefits allegedly included in the Peti-tioner's current contract with Quaker Oats Co. whose employees italso represented. The Regional Director found that the Petitioner'sstatement that Quaker Oats employees received "triple time for holi-days," although less important than the matter of hourly ratesinvolved in objection 1, was also an objectionable misrepresentationbecause the contract actually provided for holiday pay at two andone-half times the regular hourly rate. We find this misrepresenta-tion, in the context of the entire election campaign, to be insubstantialand an insufficient basis for setting aside the election.We thereforeoverrule objection 2.Accordingly, as we have overruled the objections and the tally ofballots shows that the Petitioner has obtained a majority of the validballots cast, we shall certify it as the exclusive bargaining representa-tive of the employees in the appropriate unit.[The Board certified Retail,Wholesale and Department StoreUnion (RWDSU), AFL-CIO, as the designated collective-bargainingrepresentative of the employees of the Employer.]4Hollywood Ceramics Co., Inc., supra.Trailways of New England,Inc.andAmalgamated Associationof Street,Electric Railway and Motor Coach Employees ofAmerica, AFL-CIO.Cases 1-CA-4549, 4639, 4657, 4746, and4752.August 1 2,1966.'DECISION AND ORDEROn May 11, 1966 Trial Examiner Ramey Donovan issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hadnot engaged in unfair labor practices as alleged in the complaint andrecommending that the complaint be dismissed in its entirety, as setforth in the attached Trial Examiner's Decision. Thereafter, the Gen-eral Counsel filed exceptions to the Trial Examiner's Decision and asupporting brief and the Respondent filed a brief in support of theTrial Examiner's Decision.160 NLRB No. 44.